DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 have been submitted for examination.

Note regarding continuity data 
The continuity data of  indicates that it is a division of 15972356, however there is no record in 15972356 showing any restriction requirement. It believed that the correct lineage should a continuation not division data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No 10902010.Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selkirk et al (hereinafter Selkirk) US Publication No 20150379879.


As per claim 1, Selkirk teaches:
A system for collective intelligence convergence, the system comprising: a management computer including computer hardware that causes the system to perform: 
receiving expert opinion data such as an opinion on agreement or opposition to a presented issue, at least one ground for the opinion, description of the opinion provided by at least one expert; 
(Paragraphs [0042] and [0084] and [0086]. Wherein the sentiment/annotation (opinion) is based on expert review)
receiving participation opinion of at least one participant including whether or not to agree to the at least one expert opinion data; 
(Paragraphs [0042] and [0084] and [0086])
with reference to the participation opinion of the at least one participant, determining a predetermined number of expert opinion data as at least one required reading opinion data that must be read, and determining a predetermined number of expert opinion data as at least selective reading opinion data that selectively can be read; 
(Paragraphs [0042] and [0044], [0058], [0060], [0066] and [0079] and [0084])
receiving participant opinion data of at least one participant including whether or not to consent to the at least one required reading opinion data and the at least selective reading opinion data; 
(Paragraphs [0042] and [0044], [0058], [0060], [0066] and [0079] and [0084])
generating collective intelligence convergence data based on the participant opinion data.(Fig. 2 and paragraphs [0087], [0090], [0106], [0112] and [0134], wherein the aggregated annotations/sentiment are collected from several users of the system)

As per claim 2, Selkirk teaches:  	The system of claim 1, wherein the participation opinion includes score data given to the expert opinion data.(paragraphs [0086]-[0087], wherein the review sentiments/annotations are weighted/scored)

As per claim 3, Selkirk teaches:  	The system of claim 2, further comprising determining the ranking of expert opinion data based on the score data given to the expert opinion data.(paragraphs [0086]-[0087], wherein the review sentiments/annotations are weighted/scored)
As per claim 4, Selkirk teaches:
The system of claim 1, wherein a predetermined number of high ranking expert opinion data is set as the requested reading opinion data, and a predetermined number of lower ranking expert opinion data excluding the requested reading opinion data is set as selective reading opinion data.
(Paragraphs [0042] and [0044], [0058], [0060], [0066] and [0079] and [0084])


Claim 9 is a method claim corresponding to system claim 1 and it is rejected under the same rational as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selkirk in view of Baggott et al (hereinafter Baggott) US Publication No 20140006308.

As per claim 5, Selkirk does not explicitly teach the requested reading opinion data and the selective reading opinion data are updated according to the participant opinion data, however in analogous art of content management, Baggott teaches:
the requested reading opinion data and the selective reading opinion data are updated according to the participant opinion data.
(Abstract and paragraphs [0025], [0044], [0048] and [0055], wherein the suggestion to discontinue reading given to the user incorporate the selective reading based on feedback score)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Selkirk and Baggott by incorporating the teaching of Baggott into the method of Selkirk. One having ordinary skill in the art would have found it motivated to use the content management of Baggott into the system of Selkirk for the purpose of optimizing/improving the content reading experience.

As per claim 10, Selkirk does not explicitly teach providing, by the management computer, a predetermined number of the requested reading opinion data and the selective reading opinion data of the agreement opinion and opposition opinion regarding the presented issue to the participants, however in analogous art of content management, Baggott teaches:
providing, by the management computer, a predetermined number of the requested reading opinion data and the selective reading opinion data of the agreement opinion and opposition opinion regarding the presented issue to the participants, and receiving the participant opinion data in including consent or non-consent, score data regarding the requested reading opinion data and the selective reading opinion data from each participant.(Paragraphs [0042] and [0084])( Selkirk) and (Abstract and paragraphs [0025], [0044], [0048] and [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Selkirk and Baggott by incorporating the teaching of Baggott into the method of Selkirk. One having ordinary skill in the art would have found it motivated to use the content management of Baggott into the system of Selkirk for the purpose of optimizing/improving the content reading experience.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Selkirk and  Baggott et al (hereinafter Baggott) US Publication No 20140006308 in view Cherukuri et al (hereinafter Cherukuri) US Patent No 9705966

As per claim 8, Selkirk teaches:
receiving the participant opinion data in including consent or non-consent, score data regarding the requested reading opinion data and the selective reading opinion data from each participant; 
(Paragraphs [0042] and [0084], Wherein the sentiment/annotation (opinion) is based on expert review and paragraphs [0044], [0058], [0060], [0066] and [0079], wherein the user-specific recommendation/annotation (required reading) and additional data/activity (selective) made by the expert/reviewer (consent /non-consented reading) incorporate the reading opinion classification and paragraphs [0091] and [0102], wherein the review sentiments/annotations are weighted/scored)
Selkirk does not explicitly teach providing, by the management computer, a predetermined number of the requested reading opinion data and the selective reading opinion data of the agreement opinion and opposition opinion regarding the presented issue to the participants, however in analogous art of content management, Baggott teaches:
 	providing, by the management computer, a predetermined number of the requested reading opinion data and the selective reading opinion data of the agreement opinion and opposition opinion regarding the presented issue to the participants; 
(Paragraphs [0042] and [0084])( Selkirk) and (Abstract and paragraphs [0025], [0044], [0048] and [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Selkirk and Baggott by incorporating the teaching of Baggott into the method of Selkirk. One having ordinary skill in the art would have found it motivated to use the content management of Baggott into the system of Selkirk for the purpose of optimizing/improving the content reading experience.
Selkirk and Baggott teach feedback including average numerical ratings (paragraph [0044])(Baggott) but do not explicitly teach and calculating an average value of the scores of the required reading opinion data and selective reading opinion data of each participant, however in analogous art of content management, Cherukuri teaches:
calculating an average value of the scores given by each participant to each of the required reading opinion data and each of the selective reading opinion data for the agreement opinion and the opposition opinion of experts; and generating the collective intelligence convergence data based on the average value.
(Column 8, lines 2-17)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Selkirk and Baggott and Cherukuri by incorporating the teaching of Cherukuri into the method of Selkirk and Baggott. One having ordinary skill in the art would have found it motivated to use the content management of Cherukuri into the system of Selkirk and Baggott for the purpose of aggregating feedback and generating total statistical rating.


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Selkirk in view Cherukuri et al (hereinafter Cherukuri) US Patent No 9705966

As per claim 11, Selkirk does not explicitly teach calculating an average value of the scores of the required reading opinion data and selective reading opinion data of each participant, however in analogous art of content management, Cherukuri teaches:
calculating an average value of the scores given by each participant to each of the required reading opinion data and each of the selective reading opinion data for the agreement opinion and the opposition opinion of experts; and generating the collective intelligence convergence data based on the average value.
(Column 8, lines 2-17)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Selkirk and Cherukuri by incorporating the teaching of Cherukuri into the method of Selkirk. One having ordinary skill in the art would have found it motivated to use the content management of Cherukuri into the system of Selkirk for the purpose of aggregating feedback and generating total statistical rating.


Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selkirk in view Ball et al (hereinafter Ball) US Publication No 20170142044


As per claim 6, Selkirk does not explicitly teach when there is the expert opinion data having a higher score than the stored required reading opinion data and selective reading opinion data among the expert opinion data receiving a small number of contents which are not included in the required reading opinion data and the selective reading opinion data, updating to increase the ranking of the expert opinion data, however in analogous art of content management, Ball teaches:
 	wherein when there is the expert opinion data having a higher score than the stored required reading opinion data and selective reading opinion data among the expert opinion data receiving a small number of contents which are not included in the required reading opinion data and the selective reading opinion data, updating to increase the ranking of the expert opinion data.
(Abstract and Paragraphs [0004], [0006][0071], [0081] and [0137])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Selkirk and Ball by incorporating the teaching of Ball into the method of Selkirk. One having ordinary skill in the art would have found it motivated to use the content management of Ball into the system of Selkirk for the purpose of boosting opinion ranking based 
As per claim 7, Selkirk and Ball teach: 	The system of claim 6, wherein the expert opinion data whose ranking is increased is the selective reading opinion data.
(paragraphs [0091] and [0102], wherein the review sentiments/annotations are weighted/scored)(Selkirk)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/23/2022